Case 1:20-cv-00959-PAB-SKC Document

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

1 Filed 04/06/20 USDC Colorado Page 1 of 16

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of Colorado
Division
BRETT L ELIASON, AGENT AND TRUSTEE FOR ) Case No.
THE ESTATES OF MAX D ELIASON AND JOYCE . :
S ELIASON et al (See Attached) (to be filled in by the Clerk's Office)
Plaintiff(s) F d LL. Ee D
(Write the full name of each plaintiff who is filing this complaint. ) UNITED STATES DISTRICT COURT
Uf the names of all the plaintiffs cannot fit in the space above, DENVER, COLORADO
please write “see attached” in the space and attach an additional
page with the full list of names.) ) AP R -6 2020
“ve ) JEFFREY P. COLWELL
) CLERK
THE HONORABLE CHIEF JUDGE ROBERT J
SHELBY AND MAGISTRATE JUDGE DUSTIN B )
PEAD OF THE UNITED STATES OF AMERICA )
DISTRICT COURT OF UTAH )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )

write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Brett L Eliason

 

Street Address

634 Ridge Top Lane

 

City and County

North Salt Lake, Utah

 

State and Zip Code

84054

 

Telephone Number

801-949-0080

 

E-mail Address

brett.eliason! (@gmail.com

 

Page 1 of 13
Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 2 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (/known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

Chief Judge Robert J Shelby

 

Chief Judge of the United States District Court of Utah

 

351 South West Temple Room 1.100

 

Salt Lake City, Salt Lake

 

Utah 84101

 

 

 

Magistrate Judge Dustin B Pead

 

Magistrate Judge of the United States District Court of Utah

 

351 Sout West Temple Room 1.100

 

Salt Lake City, Salt Lake

 

Utah 84101

 

 

 

THE UNITED STATES OF AMERICA

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 13
Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 3 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Il.

E-mail Address (if known)

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[x] Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

The basis for this Jurisdiction is the implication that Defendants Chief Judge Robert J Shelby and
Magistrate Judge Dustin B Pead are herein considered to be participants within the crimes described
under The RICO Act of 1970 wherein they are intentionally Abusing their Offices to Cover Up
criminal allegations associated with Case #1:20-cv-00024-RJS-DBP filed with the District of Utah.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Brett L Eliason , 1s a citizen of the

 

State of (name) Utah

 

b. If the plaintiff is a corporation
The plaintiff, (name) , 1S incorporated

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Chief Judge Robert Shelby , 18 a citizen of

 

Page 3 of 13
Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 4 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

the State of (name) Utah . Or is a citizen of

 

(foreign nation)

 

 

b. If the defendant is a corporation
The defendant, (name) Magistrate Judge Dustin B Pead , iS incorporated under
the laws of the State of (name) Utah , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 4 of 13
Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 5 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

The amount in controversy initially began with the complete embezzlement of The Estates of
Max and Joyce Eliason with an estimated value exceeding $200,000,000 (Two Hundred
Million); however as described within the damages; this is a matter involving Apparent
Authority to The LDS Church as Principal, It's Agent Kirton McConkie Law Offices and the
damages are incurred on a Respondeat Superior Basis with Vicarious Liability to Each High
Managerial Agent of the Corporation of The President of The Church of Jesus Christ of Latter
Day Saints and each equity partner of Kirton McConkie Law Offices along with countless
Religious and Governmental Officials that have participated herein.

With the implications of Conspiracy to Commit Aggravated Retaliation Against the Victims
and The Intial allegations of Conspiracy to Commit Aggravated Abuse and Exploitation of
Vulnerable Adults and Children with the assoicated felony allegations; each Defendant within
this horrific "Crime Scene" of humanity gone bad implies damages calculated on a Joint and
Several Basis with automate Treble Damages for starters before the requested "Make an
Example out of Them" prison time and financial ruining penalties

Based on Treble Damages only and using the above described formula and laws surrounding
Vicarious and Resondeat Superior; There is an associated preliminary schedule which does not
include penalties nor most of the Defendants and the amount in Contrevery on preliminary
attachement is approximatey! $130,000,000,000 (One Hundred and Thirty Billion).

It is assumed that the Defendants within this matter will constitute the highest bribes paid in
"World History" as the Leaders of the Church of Jesus Christ of Latter Day Saints are
desperately "buying" any Judicial or Law Enforcment Members to assault the Victims rather
than to protect them as per their Fiduciary Duties and according to the Laws of The
Constitution of America.

The allegations herein as to the facts that the leaders of the LDS Church have decided to "Serve
Mammon instead of God" are supported by the report to the Internal Revenue Service" by Lars
Neilson as a Whistleblower and insider of Ensign Peak Advisors wherein he disclosed an
innactive account that had accumulated over $100,000,000,000 (One Hundred Billion) within
this "501-C3" Corp and which has reported earnings of $15,000,000,000 (Fifteen Billion/Y ear)
while returning a very questionably non-existent amount of just $50 Million annually to the
good of the public (and they are accused of embezzling $200 Million from the Eliason’s.

 

Til. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

Page 5 of 13
Case 1:20-cv-00959-PAB-SKC Document1 Filed 04/06/20 USDC Colorado Page 6 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

The Statement of Claim associated with the allegations against the Defendants Chief Judge Robert J
Shelby and Magistrate Judge Dustin B Pead occurred within the walls of the United States District
Court for the District of Utah; located in Salt Lake City, Utah and continue to go unchecked until
someone from outside of the State of Utah becomes involved since "The Buck Stops" on the Desk of
Chief Judge Shelby for the Federal Jursidiction of the District of Utah.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

Plaintiff filed the complaint against the Plaintiffs within the matter against the Corporation of The
President of the Church of Jesus Christ of Latter-Day Saints (et al) with the United States Court for the
District of Utah on February 25", 2020 which as stated; was done under the RICO Act of 1970 and as
desperate Victims who are entitled to the Rigts of Victims as per the General Assembly Resolution
40/34 as it concerns Gross Violations of Civil Rights and the associated Abuse of Power of Office; in
addition to the Crime Victims’ Rights Act, 18 U.S.C. § 3771, as part of the United States Justice for All
Act of 2004, Pub. L. No. 108-405, 118 Stat. 2260 (effective Oct. 30, 2004).

 

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Page 6 of 13
Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 7 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

The initial facts of this matter began on June 20", 2013 when Kirton McConkie Law Offices used
Fraudulent Misrepresentation in collusion with the Eliason's son-in-law and CPA/Estate Planner (Bryan
Stephens) to deceive Max and Joyce Eliason into believing their Estates were being entrusted to the
same LDS Church Leaders that had accepted countless millions of dollars in tithes and offerings since
the couple was married in 1959.

Upon the death of Joyce S Eliason on May 21%, 2018; Kirton McConkie illegally named the wife of
Bryan Stephens and plaintifss own sister to the role of "Sole Trustee" which empowered the
Defendants to embezzle all of the assets contained within the Estates of Max and Joyce Eliason which
included over $100 Million in Oil Properties throughout Utah, Colorado, Texas, and Wyoming in
addition to approximately 8,000 acres of property which was the Stillman Family ranch (Joyce Stillman
Eliason) which has also been illegally removed from the Estates.

Kirton McConkie and the LDS Church Leaders are knowingly concealing this horrific assault on an
innocent family whose Pioneer ancestors settled the Salt Lake Valley and they continue to do so
fearlessly under the apparent reasoning that "they own the Utah and United States Court for the District
of Utah along with John Huber as the US District Attorney whose office refused to accept this matter
nor do the Defendants Shelby and Pead have any intentions of making one gesture to protect the Civil
Rights of the Victims and recently Judges Shelby and Pead approved a requested extension of time for
the "Abusers Kirton McConkie" with the implications that this would be dimssed on technicalities.

Upon the reciept of this Complaint within the United States Court for The District of Utah; was the
initial appointment of US District Court Judge Jill H Parrish who familiarized herself with the matter
and obviously understood the deep rooted "Scandal" that would bring down her own LDS Church with
no possible way that the Defendants have any words to prove their innocence as this matter is
considered to be "THE DEFINITION OF RES IPSA LOQUITUR"; wherin Kirton McConkie cannot
explain on Page one of the complaint as to how it is possible for both of the Estates to be completely
"Empty" and them representing Lisa Eliason Stephens as the "Sole Trustee" of the Joyce S Eliason
Trust dated October 28", 2015 while her father and the real client of Kirton McConkie still being alive
as the "Settlor and Co-Trustee”.

The Defendant sits in Check-Mate with no questions needed to be ask just by the way the pieces lie on
the Chess Board with Max D Eliason showing as Plaintiff and Settlor and Co-Trustee and to whom the
Law Offices of Kirton McConkie and the associated Principal of this LDS Church Agent owes Max
and Joyce Eliason and their beneficiaries a Fiduciary Duty of Loyalty, Care, Impartiality, Full
Disclosure, and the duties to expose any and all "Conflicts of Interest".

The US District Court Honorable Judge Jill H Parrish correctly filed a Motion of "Recusal" thereby
removing herself from the matter; which is exactly what Chief Judge Robert J Shelby and Magistrate
Judge Dustin B Pead should have done rather than accpeting the responsibility and thereby claiming
they would treat the matter with Impartiality and not become the "paid assasins" which Plaintiff/Victim
has already experienced by two separate law firms he has engaged one of which has a Partner named
Park Romney who is the cousin to Mitt Romney who is being included in this matter of "hypocricy
defined" as "Brother Mitt" voted to Impeach the President of the United States Donald Trump the very
same week that Mitt was clearly influential in "sabotaging" this matter to cover up the Charges of
Abuse of Power by The President to Be of the LDS Church and the approximate 50 Felony Charges
which the Plaintiff has compiled in the allegations listed under matter #1:20-cv-00024-RJS-DBP.

Mitt Romny is allegedly benefitting Politically by stolen Tithes and Offerings of the LDS Church
through the misappropriation of "BILLIONS" of dollars which are allegedly going as a pass-through
money launering operation from Kirton McConkie PC to its sub contracted affiliate KIRKLAND
ELLIS whose Lawyers are curiously the highest revenue generating attorneys in the world.

 

Page 7 of 13
Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 8 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

IV. Irreparable Injury
Explain why monetary damages at a later time would not adequately compensate you for the injuries you

sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
could not be measured.

Page 8 of 13
Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 9 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

How does anyone ever put a value on the scars of having every human and civil right which are protected by the
United States Constitution of the United States of America be ripped out from under you while you are being a
faithful and loving son whose only concern was to take care of his dying mother who was suffocating from lung
cancer for five solid years; one breath at a time.

The Day that Joyce S Eliason died on May 21“, 2018; the Defendants had already had a five year plan in place to
"take out" the youngest son and whom Joyce Specifically paid Kirton McConkie to protect; and instead he has
had a former business partner break into his home and try to kill him while the Defendants have committed
countless actions considered to be "Felony Defamation" with fraudulent reports submitted against the Plaintiff
within the Third District Court and the Utah Divison of Adult Protective Services.

The "Law Offices of Jesus Christ Himself" was dedicated by Brother Dallin H Oaks who is the President of the
Quorum of the Twelve Apostles of the Church of Jesus Christ of Latter Day Saints just months before Kirton
McConkie was "open for business" of raping and pillaging the estates of faithful LDS members who religiously
are already giving 10 percent of all that they earn.

Plaintiff would refer to this incident as a more serious threat to the National Security of the United States of
America than the Covid-19 Pandemic Virus for the reasons addressed hereafter:

President Dallin H Oaks is the Trustee for the Corporation of the Church of Jesus Christ of Latter Day Saints and
Plaintiff's pleas of mercy have been resonded to by an undeniable Tyranny and every tool utilized by "Satanic
Cults" has been used against the Eliason and Stillman families which already are lying in carnage.

Dallin H Oaks is a former member of the George H Bush Admministration and the designs of a "New World
Order" are openly on the record from President Bush. The "New World Order" is considered by anyone who
understands it; to be a "revolution" that the underground wealthy and corrupt members of society are
collaberating to cause world events such as George H Bush going after non-existent nuclear weapons he claimed
to have proof of under the regime of Sadam Hussein.

Their politicial agenda is to have such major catastrophies occur that the world will require its "New World
Order Leadership" and that their underlying desire is to have massive World Deaths and to promote to the
selected Elite that this was the Utopian World that they deserve either as members of the Celestial Kingdom,
The 144,000 select Melchezdic Elite, the Luciferians, and or the []luminati all feel entitles them to become world
dominating leaders which feeds off of the boys and girls at the "bottom of the pyramid" with the leaders being
the little "Red Eye" keeping them in check through one of the countless methods of "Estate Planning Murder"
such as has happened herein.

With the obvious association of Dallin H Oaks who was a "New World Order" proponent; it should be noted that
he is a lifetime Member and Partner of the Law Offices of Kirkland Ellis which has ties to the self proclaimed
"New World Order" members of the Rothschild and Rockefellar family names which also tie into Bain Capital
which is the Hedge Fund of Mitt Romney. With Hundreds of Billions of dollars unaccounted for; from the LDS
Church and the clear intentional assaults Dallin H Oaks is making to "Silence The Victims herein"; The
associated allegations that this is a Threat to National Security should be taken Covid-19 Pandemic Seriously.

 

Page 9 of 13
Case 1:20-cv-00959-PAB-SKC Document1 Filed 04/06/20 USDC Colorado Page 10 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 10 of 13
Case 1:20-cv-00959-PAB-SKC Document1 Filed 04/06/20 USDC Colorado Page 11 of 16

The Plaintiff is naming the United States of America as a Defendant with the only request being that the Judicial
Court and President Donald Trump be made aware of this open defiance of the United States Constitution and to
take the immediate "Swat Team" style steps necessary to put this "Mafiacracy" out of business that is leading the
State of Utah to Hell; and taking the world with it eventually if this corruption is not "Fired" on the spot.

Donald Trump has received many criticisms over his term in office; The Plaintiff herein applauds and salutes
him for his autonomy and inability to be "bought" by those who would rule from on high of the pyramid and
may God give "Brother and Prophet Trump" the power he needs to gauge out the damn little red eye that is
mocking the founding fathers of this nation and whose intention is "World Domination". The "whores" that are
behind the theft of the Plaintiffs entire company of over $100 Million in oil wells are the same that would want
President Trump to fail and would create a "Covid-19 Pandemic" in a heartbeat (while they secretly have the
approporiate cure); so as to create the world "extermination" of over 1/3 of the humanity thereby creating a more
"Utopian World" for those who have "made a deal with the Devil".

Dallin H Oaks is one of the most wicked men who have ever existed and he as a hidden agenda which ties him
into this "IIluminati" group of Murdering Crooks who feel they cannot be stopped even by God since they feel
more wealthy than God Himself but shall instead be proven herein to be "God Frauding Wolves In Sheeps
Clothing and that the world has been infiltrated (Kirkland Elllis is in Fifteen Countries) by "Den's of Thieves"
and that the LDS Temples are being used to attract "new blood and new tithes" which Plaintiff is stating herein
makes them brothels that have been defiled and that God would kick the living shit out of those that are making
bank within the house and walls of "His Father" which he protected and was justified by the definition of Holy
Dominion.

Should anyone reading this Complaint feel that the "Plaintiff/Victims" are "on drugs and this is non-sense";
please refer to the complete complaint within the Federal Court No. 1:20-cv-00024-RJS-DBP and keep reading
page one wherein Max D Eliason aka ("ME" as per his license plate and that of his Father Merlin before him) is
still alive and his very "breath" is what takes down the "Beast of the False Prophet and Anti-Christ Mitt
Romney" even though my father has been locked up under illegal "House Arrest" by paid thug attorneys R
David Bishop and Kent Snider whose only objective is to keep the son away from his father. For this complaint
comes down to the most basic Law of both Man and God; That of A Fiduciary. For it is written within the book
of James that There is a well-known scripture in the Bible which states: “No one can serve two masters; for
either he will hate the one and love the other, or else he will be loyal to the one and despise the other. You
cannot serve God and mammon.” MATTHEW 6:24.

I ask each of the Defendants who each owe a Fiduciary Duty to Max D Eliason "ME" the simple question of:
"DO YOU SERVE ME OR MAMMON; FOR IF YOU SERVE ME THEN YOU ARE BEING HONEST AND
SERVING GOD; IF YOU SERVE DALLIN THEN YOU ARE JUST A CRIMINALLY FOOLISH FRAUD"
and THE SOUND OF DONALD TRUMP FINALLY SAYING "GO TO HELL AND YOU'RE FIRED" WILL
BE THE MOST BEAUTIFUL AND POETIC WORDS OF JUSTICE WHICH FULFILL PROPHESY ALONG
WITH THEM. This is arguably the most horrific crime scene ever displayed on earth. If the Apocolypse is
defined by the "dropping of the Veil" and that the pre-cursor to THE SECOND COMING OF CHRIST is the
Great Apostasy and the Revelation of The "Lawless One and The Prince of Lies" who go to jail after seven years
of battle (2013-2020) and that the wicked shall be sent to "hell for 1,000 years"; Welcome to Armageddon, for
this is the battle of Good vs Evil and the guilty are going to be "burned to stubble" when they realize they are
Co-Conspirators in the violation of 50 (minimum) felony crimes which according to United States Federal Laws
is about (50 X 20 years) 1,000 Years for each. The DEFENDANTS need to pray to a different God for help for
the one who created this earth is going to torch them and Dallin and his "150 DICKS" he plays with from the
Temple are going to reek of corruption and have an unprecidented stench of hypocricy as their Holy Temple
Garments are stained by the countless victims including members of the LGBTQ Community who killed
themselves thinking the words of Hate from the pulpit represented those of God? May GOD and PRESIDENT
TRUMP have the power they need to take down the "GOD FRAUDERS'" herein. They are both good people to
have on the team that prophetically wins right now and Americans reading this matter should "kneel on one
knee that President Trump cannot be bought or our Civil Rights would be gone faster than the Prophet To BE of
the LDS Church, Dallin H Oaks can say Son of Perdition.

 

Page li of 13
Case 1:20-cv-00959-PAB-SKC Document1 Filed 04/06/20 USDC Colorado Page 12 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Whereas there is no seperation of Church and State within Utah; It is only fair that the Plaintiff disclose that his
great great great grandfather was name ELIAS Nordbloom who lived in a village in Sweden. ELIAS had a son
named ANDERS who would receive a "revelation" that he was to join the LDS Church; sell his massive estate to
the Royal Family (which they still own) and to bring over 200 Saints across the ocean and plains to settle Cache
Valley where the Eliason Family settled and the ancestors are buried.

Anders "Nordbloom" changed his last name so it showed ANDERS ELIASSON which by definition is the SON
OF ELIAS. Why would there need to be a "change of the hearts from the fathers to the sons and the sons to the
fathers as per Malachi of the Bible? Hmm; it would seem that it is because Max D Eliason who is currently on
illegal House Arrest and is the one that had the Heart of A LION and who was the student body president of
Columbia College in NYC whose mascot is THE COLUMBIA LION and whose heart and the most honest soul
filled with integrity was needed by his son to Kick the Ass of some hooligans described herein.

When Prophesies are fullfilled; there can be no question by the evidence that somehthing is falling into place as
forseen thousands of years ago; and as a sign to humanity that God is NOT Dead nor Does he sleep and that the
righteous in him can still believe. However, the actions of every human being shall be answered just as they
have been herein on a RES IPSA LOQUITUR BASIS of "Do You Serve Me"?

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 04/01/2020

 

Signature of Plaintiff Brett L wh (electfonically and on file in US District Court UT)
Printed Name of Plaintiff Brett LPfiason /

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Page 12 of 13
Case 1:20-cv-00959-PAB-SKC Document1 Filed 04/06/20 USDC Colorado Page 13 of 16

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

pate a phe
/ Wnt ae
yw 4. gl Ado
Kya | E, hasen
ly o|-Z0Zo

\leronsave E has
Kye Classen ES Ly /o\ [Zee

/Bectrnie F)\; ason / mM yy 4 /0\/2020

Page 13 of 13
ocument 1 Filed 04/06/20 USDC Colorado Page 14 of 16

D

gee 1 20-cv-00959-PAB-SKC

|

Hit Z Phiges

LI4 kx hye
We fit fale Lpd

Fup

Th Usted Sly Dbed Ld of Cobra
bfed 4 1 US. [oufporte

hom BLE $0) 1g 2% Sul
caver Se Ip94- ee?

Ha: Yor a [You

 

wsidinsnassisoadiianin int i i i OAs aii aesit akmnaieiabigie atl stossatins ti calle alae pias ———
 

Case 1:20-cv-00959-PAB-SKC Document 1 Filed 04/06/20 USDC Colorado Page 15 6fI6—~ === -
ei ee eS

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

Tae Retal eam
“ i T : /
@ AL SERVICE. . | PRESS FIRMLY TO SEAL POSTAGE ReoUIRED of
US POSTAGE PAID Ji.
Origin: 84010]: ;‘ g
04/01/20 | a
$7. 75 4908500105-01 | ; af
| Es
= PRIORITYMAIL2-DAY® =f. ee — .
8 0 Lb 4.90 Oz |. a . se ynTED en a
© 1004 |. . Pp R I Oo R I TY Bad costa SERVER. 28
a : * * VISIT US AT USPS.COM® 38
Qp ECTED DELIVERY DAY: 04/03/20 M A I L ORDER FREE SUPPLIES ONLINE ge
: FROM: oa
Si : 2%
Cl oss
Sue - co | Brett \, Elinson a
x | 3
: a0) ser ST 80294-2500 | . ib . King e lop Lane 8
2 o
i ! orth Salt Lale, Up), :
: Oo { 2
USPS TRACKING®NUMBER | | . C4054 3

 

TWIT |
9 | | The US Distt Cour of Lolorads

1
: 9505 5140 6223 0092 4336 2 . | :
- Alfred Arve AS [urthouse

a supplies online.* ‘ )
used internationally, a customs To schedule free No om A /P 5, 9p / / 4 th Sve £

iPration label may be required. Package Pickup,

oe only = — . D) payer ['. /, rA de / TOL qy- 3 £89
(UNWIN...

Label 228, March 2016 FOR DOMESTIC AND INTERNATIONAL USE
+ . |
"00001000014 ~ ob:121/2x91/2 USPS.COM/PICKUP . | 7 ; _|

20-cv-

This packaging is the property of the U.S. Postal Service?
Misuse may be a violation of federal law. This packaging is not for resale. EP14F © U

 

!
}

 

 
